Citation Nr: 0402437	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  03-11 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a peripheral vestibular disorder (claimed as vertigo with 
dizziness and staggering).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from February 1944 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for a peripheral 
vestibular disorder (claimed as vertigo with dizziness and 
staggering) and the VA has made reasonable efforts to develop 
such evidence.

2.  A peripheral vestibular disorder (claimed as vertigo with 
dizziness and staggering) is manifested by dizziness and 
staggering.


CONCLUSION OF LAW

The criteria for a rating of 30 percent for peripheral 
vestibular disorder (claimed as vertigo with dizziness and 
staggering), based on an initial determination, have been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. 4.7, 4.85 including Diagnostic Code 6204 
(2001, 2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Board finds that although the VCAA was enacted during the 
pendency of this appeal, and the possibility exists that some 
sections of the law were not explicitly considered by the RO, 
there is no prejudice to the veteran in proceeding, 
particularly in light of the favorable outcome of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection was granted for peripheral vestibular 
disorder (claimed as vertigo with dizziness and staggering) 
by a rating action of January 2001.  A noncompensable rating 
(zero percent) was assigned effective from June 13, 1994.  
The veteran appealed that decision.  Thereafter, a rating 
action of January 7, 2003 increased the rating to 10 percent, 
effective from the date of the award (June 13, 1994).  
Because this was not a full grant of the benefit requested, 
the case was transferred to the Board for appellate review.

Factual Background

Associated with the claims folder are VA medical records and 
private medical reports.

The veteran was afforded a VA audiology examination in July 
1994.  He expressed complaints of loss of balance, and 
dizziness.  Following the examination, the examiner opined 
that the veteran had intermittent balance problems related to 
his left ear.  

During a VA audiology examination in December 1998, the 
veteran complained of tinnitus.  On examination, the examiner 
noted vertigo and tinnitus.  He attributed the vertigo to the 
service-connected otitis media.

In April 2000, the veteran appeared before a hearing officer 
at the RO.  He testified that he experienced instability in 
balance.  Specifically, he staggered a bit, had to steady 
himself against a wall when taking a shower.  When he closed 
his eyes, he felt lightheaded and had feelings of vertigo.

A July 2001 statement from Riaz Lone, M.D. was to the effect 
that the veteran suffered from dizzy spells.  

VA outpatient treatment records associated with the claims 
folder include a April 2001 notation that the veteran was 
experiencing balance problems, apparently since his least ear 
surgery.  He denied vertigo, but complained of occasional 
tinnitus.  He used a cane.  It was unclear whether the 
problem with balance were associated with an orthopedic 
problem or the ear.  A October 2001 notation identified 
balance problems, but the veteran denied frank tinnitus or 
vertigo.

In April 2003, the veteran underwent a VA audiology 
examination.  The veteran claimed no real tinnitus, except 
occasionally.  He had vertigo at times.  He staggered when he 
walked.  Following examination, the physician remarked that 
the veteran had balance problems, problems in the dark, and 
on standing when his eyes were closed.

Analysis

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4 
(2003).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2001).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

The Board observes that, effective on June 10, 1999, the 
schedular criteria for the evaluation of service-connected 
ear diseases and, specifically, hearing loss, underwent 
revision.  Where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeals process has been concluded, the version of 
the law or regulation most favorable to the appellant must 
apply unless Congress or the Secretary provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As there is no indication that the Secretary has precluded 
application of either the "old" or "amended" version of the 
pertinent regulations, due process considerations dictate 
that the veteran's claim for an increased evaluation for 
service-connected defective hearing be evaluated under the 
pertinent regulations effective both before and after the 
June 10, 1999, changes to the rating schedule.  Bernard v. 
Brown, 4 Vet. App. 384 (1995); see also VAOPGCPREC 3-2000 
(April 10, 2000).  

However, in the case at hand, the disability in question 
(peripheral vestibular disorder) does not fall within those 
sections of the rating schedule which underwent substantive 
change.  Accordingly, for practical purposes, the appropriate 
evaluation to be assigned the veteran's service-connected 
hearing loss may be determined under either the "old" or 
"new" schedular criteria.  

Prior to June 10, 1999, "labyrinthitis" was the term used 
to describe peripheral vestibular disorder.  A rating of 10 
percent was assigned when chronic labyrinthitis caused 
moderate impairment resulting in tinnitus and occasional 
staggering.  When impairment was severe resulting in 
tinnitus, dizziness and occasional dizziness, a 30 percent 
rating was assigned.  (38 C.F.R. § 4.87a, Diagnostic Code 
6204 (prior to June 10, 1999).

Effective June 10, 1999, a 10 percent rating is assigned for 
peripheral vestibular disorders causing occasional dizziness.  
With evidence of dizziness and occasional staggering, a 30 
percent rating is for assignment.  38 C.F.R. § 4.87, 
Diagnostic Code 6204 (2003)

Upon a review of the record, there is evidence that the 
veteran has consistently complained of dizziness, tinnitus 
and occasional staggering.  Under either the old or the 
revised criteria, the requirements for a 30 percent rating 
have been met, effective June 13, 1994.  This is a full grant 
of the benefit sought.


ORDER

Entitlement to a rating of 30 percent for peripheral 
vestibular disorder, based on an initial determination, have 
been met.



______________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


I
